Case 5:20-cv-05039-PKH Document 23                Filed 01/28/21 Page 1 of 1 PageID #: 667




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

LADONNA F. MENIFEE                                                                  PLAINTIFF


       v.                          CIVIL CASE NO. 20-5039


ANDREW M. SAUL, Commissioner
Social Security Administration                                              DEFENDANT


                                            ORDER

       On this 28th day of January, 2021, the Court has before it for consideration Plaintiff's

request for attorney's fees and costs pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412.

(Doc. 19). For reasons set forth in the Report and Recommendation filed by the Honorable Erin

L. Wiedemann, United States Magistrate Judge for the Western District of Arkansas, on January

27, 2021, the Court finds that the Magistrate's recommendations should be adopted in toto and

hereby awards Plaintiff's attorney fees in the amount of $3,985.50, representing 18.20 attorney

hours of work at a rate of $202.50 per hour, and 4.00 paralegal hours of work at a rate of $75.00

per hour. This amount shall be paid in addition to, and not out of, any past-due benefits Plaintiff

may be awarded in the future.

       IT IS SO ORDERED this January 28, 2021.



                                              /s/P.K. Holmes III
                                              P. K. HOLMES III
                                              U.S. DISTRICT JUDGE
